Title: From George Washington to Robert Morris, 18 October 1782
From: Washington, George
To: Morris, Robert


                  Sir
                     
                     Head Quarters. 18th Octo. 1782
                  
                  I take the Liberty to inclose to your Care a Letter for the Chevalr de La Luzerne on the Subject of Expence, which at his Request, I have incurred for the purpose of forwarding Intelligence of the Movements of the Enemy at N. York, to the Marquis de Vaudrieul.
                  If our Circumstances would admit, I should be very glad that this Expence should be defrayed by the United States; it is infinitely short of the Debt, which Gratitude imposes on us.  I submit therefore to your Judgment, wheether to deliver the inclosed, or to send forward the Money from your own Funds, agreable to the Monthly Estimate sent to the Minister.
                  The Chain of Expresses was instituted about the middle of August & will probably be continued ’till the sailing of the french fleet from Boston.  I am &c.
                  
               